Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 13
b.	Pending: 1-10 and 12-21
Claims 1, 6, 9 and 13 have been amended, claim 11 has been cancelled and claim 21 has been added.

Terminal Disclaimer
The terminal disclaimer filed on 6/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10650871 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The new title is reviewed and accepted by examiner.


Claim Objections
Claim 6 objection is withdrawn pursuant to claim amendment.
Claim 11 objection is withdrawn pursuant to claim cancelation.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance Independent claims 1, 9 and 13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a delay circuit configured to receive an output of the first delay cell and generate a plurality of delay signals by delaying the delayed data input/output signal that is output from the first delay cell; and a sampler configured to receive an output of the second delay cell and sample the plurality of delay signals output from the delay circuit based on the output of the second delay cell to generate a plurality of sampling values”; for independent claim 1;
“the code generator is further configured to generate the first code based on at least one sampling value not matched with a first sampling for independent claim 9; and
“compare a right valid window margin of a data valid window and a left valid window margin of the data valid window; determining whether the left valid window margin of the data valid window is insufficient, whether the right valid window margin of the data valid window is insufficient, or whether both of the left valid window margin of the data valid window and the right valid window margin of the data valid window are insufficient”; for independent claim 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/27/2021